03/22/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 22-0127



                                          DA 22-0127
                                                                              FILED
                                                                              MAR 2 2 2022
                                                                           Bowen
 STEVEN BRIAN LELAND,                                                    Clerk of Greenwood
                                                                                 Supreme Court
                                                                            State of
                                                                                     Montana


              Petitioner and Appellant,

        v.
                                                                       ORDER
 STATE OF MONTANA,
 DEPARTMENT OF REVENUE,

              Respondent and Appellee.



       Representing himself, Appellant Steven Brian Leland has filed a Petition for Out-
of-Time Appeal, explaining that, on January 20, 2022, he "mistakenly deleted the E-mail
containing the Order on Petition for Judicial Review . . . [with] the denial[.]" Leland states
that he did not file a timely appeal because he recently discovered his mistake on March 7,
2022. Leland includes a copy of a January 18, 2022 Order on Petition for Judicial Review,
issued in the Eighteenth Judicial District Court, Gallatin County.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[.]"
       Upon review, Leland's appeal is timely when he filed it with this Court because the
State of Montana is a party. M. R. App. P. 4(5)(a)(i). In civil cases, when the State of
Montana is a party, "the notice of appeal shall be filed within 60 days frorn the entry of
judgment or order from which the appeal is taken." M. R. App. P. 4(5)(a)(i). Here, the
sixty-day clock runs from the January 18, 2022 date, and the deadline to file an appeal
would have been March 21, 2022.1 Leland filed his Petition for Out-of-Time Appeal with
this Court on March 15, 2022. His appeal should proceed. Accordingly,


   The sixty-day deadline ends on March 19, 2022, which is a Saturday. "[I]f the last day of the
time limit falls upon a weekend or holiday, then the time limit is extended to the next business
day." M. R. App. P. 3.
      IT IS ORDERED that Leland's Petition for an Out-of-Time Appeal is GRANTED.
      IT IS FURTHER ORDERED that Leland shall prepare, serve, and file a Notice of
Appeal with this Court on or before Tuesday, April 5, 2022, in accordance with the
Montana Rules of Appellate Procedure, M. R. App. P. 4(2).
      The Clerk of the Suprerne Court is directed to provide a copy of this Order to counsel
of record and to Steven Brian Leland along with a copy of this Court's Civil Appellate
Handbook.
      DATED this          day of March, 2022.




                                                               Chief Justice




                                                               not


                                                                            ixz
                                                                 Justices




                                            2